DETAILED ACTION
The applicant’s Request for Continued Examination filed on May 26, 2022 has been acknowledged. The applicant’s IDS submission filed on May 26, 2022 has been considered. Claims 1-21, as previously presented, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.

Allowable Subject Matter
Claims 1-21 are allowed.
As stated in the Notice of Allowance on May 24, 2022, the following is an examiner’s statement of reasons for allowance: The amendment filed on February 9, 2022, recites “training, by a computing device, a machine learning algorithm for determining associations between one or more primary parts of a vehicle and non-reusable parts used to repair the one or more primary parts based on at least previously determined associations between primary parts and non-reusable parts used to repair more primary parts of a first vehicle”, “executing, by the computing device, the trained machine learning algorithm on received, from a data repository, at least one repair estimate record specifying one or more primary parts of a second vehicle affected in a collision event, and on received, from the data repository, one or more repair documents specifying instructions for repairing the one more primary parts of the second vehicle specified by the at least one repair estimate record to determine associations between the at least one primary parts and non-reusable parts used to repair more primary parts of the second vehicle”, “verifying the determined associations between the at least one primary part and each non-reusable part” and “using feedback generated by the verification for future training of the machine learning algorithm for determining the associations between the one or more primary parts and the non-reusable parts used to repair the one or more primary parts” which establishes that the system is not merely looking up what non-reusable parts are being used, but rather that a machine learning algorithm is trained and updated over time to identify associations and update estimates based on this determined data. Similar language can be found in all of the independent claims. The closest prior art Leos (US 2014/0279169 A1) establishes it is known to store and retrieve associations between primary parts and one time use or non-reusable parts however this is merely retrieving previously stored data, not by using training a machine learning algorithm. The combination of elements establishes an improvement as it is not merely relying on what was previously already known, further by refining it over time the system will improve with more interactions. The Examiner also cited Leise (US 9,208,526 B1) which establishes it is known for damage to be part of a collision event, but not that machine learning is used to determine which non-reusable parts are associated with the primary part. The Examiner also cited I-Car which establishes that it is known to establish repair documents associated with the repairs for one-time or non-reusable parts, but not that machine learning is used to determine which non-reusable parts are associated with the primary part. While the art of record shows the use of non-reusable parts is known it does so by retrieving previously stored records. As such the art of record fails to show all of the combination of limitations in order and as such the claims stand allowed over the prior art.
The prior updated search yielded the following: 
Adegan (US 2005/0125261 A1) discusses using artificial intelligence to learn and determine the most desirable used-parts, but does not discuss one time use or non-reusable parts and associating parts with one time use parts. 
Bray (US 2016/0371785 A1) discusses using machine learning to make predictions about repairs, but does not discuss one time use or non-reusable parts and associating parts with one time use parts. 
Taliwal et al. (US 2017/0293894 A1) discusses using machine learning to identify parts to repair, but does not discuss one time use or non-reusable parts and associating parts with one time use parts.
Li et al. (US 2018/0260793 A1) discusses using machine learning to determine both the internal and external parts that need to be replaced, but does not discuss one time use or non-reusable parts and associating parts with one time use parts.
Zhang et al. (US 2018/0293552 A1) discusses using machine learning to determine damage to a vehicle however it is trained using different techniques and does not include one-time use or non-reusable parts and associating parts with one time use parts.
Pofale et al. (US 2018/0350163 A1) discusses using machine learning to determine damage and create a part profile however it is trained using different techniques and does not include one-time use or non-reusable parts and associating parts with one time use parts.
Utke (US 2019/0073641 A1) discusses using machine learning to determine what parts are damaged or undamaged but does not include one-time use or non-reusable parts and associating parts with one time use parts.
Adegan (US 10,360,601 B1) discusses using artificial intelligence to determine which parts need to be replaced or repaired on a part-by-part basis, but does not include one-time use or non-reusable parts and associating parts with one time use parts.
Tang et al. (CN 110245267 A) discusses identifying using a database both reusable and non-reusable parts, but does not include one-time use or non-reusable parts and associating parts with one time use parts.
Vieira et al. (WO 2019/070290 A1) discusses using machine learning models to determine repair solutions for vehicle repairs including parts necessary for repairs but does not include one-time use or non-reusable parts and associating parts with one time use parts.
John Huetter, “Anderson draws auto body shops attention to one-time-use Nissan parts”, https://www.repairerdrivennews.com/2018/05/29/anderson-draws-auto-body-shops-attention-to-one-time-use-nissan-parts/, May 29, 2018 – discusses the use of one-time-use parts in the industry but does not use machine learning to make the associations between primary parts and one-time-use parts. 
Mitchell an Enlyte Company, “10 Tips Every Estimator Should Be Following” https://www.mitchell.com/insights/auto-physical-damage/articles/10-tips-every-estimator-should-be-following , September 7, 2018 – discusses that identifying one-time use or Non-reusable components is a key step and will help ensure that a repair facility is not faced with supplements at the tail end of the repair process, but does not use machine learning to make the associations between primary parts and one-time-use parts.
Markel, drew. "2007-2013 Toyota Tundra." Brake & Front End 86.3 (2014): 20(2). ProQuest. Web. 16 May 2022. – discusses the replacement of non-reusable parts but does not use machine learning to make the associations between primary parts and one-time-use parts.
"Toyota and Mitchell Partner to Supply Estimating Tool for Collision Repair Industry." Professional Services Close - Up, Nov 16 2013, p. n/a. ProQuest. Web. 16 May 2022 – discusses identifying which parts should be re-used and which should be replaced but uses previously established repair procedures and does not use machine learning to make the associations between primary parts and one-time-use parts.
The above reference each show elements using non-reusable or one-time use parts and the importance of those parts during repairs, but fails to show the ordered combination now recited in the claims. As such the claims stand allowable over the prior art.
The 101 rejection has been withdrawn due to the prior claim amendments, specifically the amended limitations establishes training and updating a machine learning algorithm to identify associations between primary parts and non-reusable parts. This is considered an improvement over the state of the art which as discussed above retrieves previously stored data but does not implement machine learning to identify the associations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        6/3/2022